835 F.2d 870
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Josephine CARLINO, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 87-3459.
United States Court of Appeals, Federal Circuit.
Nov. 10, 1987.

Before RICH, EDWARD S. SMITH, and NIES, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board) in No. SF315I8710131, dismissing the petitioner's appeal for lack of jurisdiction, is affirmed.

OPINION

2
The petitioner, Josephine Carlino, worked for the Navy as an Accounting Technician, GS-6, Step 10, when she was promoted to Supervisory Accounting Technician, GS-7, Step 8.  During the one-year probationary period following her promotion, however, she was demoted and reassigned to her original position at the same grade and pay.


3
The administrative judge correctly determined that Ms. Carlino could appeal to the board only if she alleged that the agency's action was based on marital status or partisan political discrimination.  5 CFR 315.908.    She made no such allegations.  Accordingly, the board's dismissal for lack of jurisdiction was not arbitrary, capricious, an abuse of discretion, unsupported by substantial evidence, or otherwise not in accordance with law.  See 5 USC 7703(c).


4
Petitioner's requests for oral argument have been carefully considered but are denied because the points made therein, like those in petitioner's brief, fail to deal in any way with the legal reasons why petitioner is without a right to appeal to the board, set forth in the preceding paragraph.